Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of amendments and remarks on 07/29/2021.  The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-21 are pending in the case. 
This action is made Final.

Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While Kannan is maintained, as teaching a data structure which is an object a new ground of rejection is shown below over a new reference to Pasupalak. It is noted, the reference number has changed but the inventor name Pasupalak has not. Nonetheless the teachings and rationale are different. Applicant’s amendment has necessitated this final rejection.  
 
Claim Rejections - 35 USC § 103
3. 		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et. al. US. Publication No. 20160203002 published July 14, 2016, in view of Pasupalak’ et. al. U.S. Publication No.20150066479 published Mar. 5, 2015. (It is noted a different or second Pasupalak reference is used in this rejection, hereinafter Pasupalak’).

	In the present application, (See cited Para below) the specification refers to an “intent”, an “intent object” as:
[0229] Natural language processing module 732 ("natural language processor") of the digital assistant can take the sequence of words or tokens ("token sequence") generated by STT processing module 730, and attempt to associate the token sequence with one or more "actionable intents" recognized by the digital assistant. An "actionable intent" can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task. The scope of a digital assistant's capabilities can be dependent on the number and variety of task flows that have been implemented and stored in task flow models 754, or in other words, on the number and variety of "actionable intents" that the digital assistant recognizes. The effectiveness of the digital assistant, however, can also be dependent on the assistant's ability to infer the correct "actionable intent(s)" from the user request expressed in natural language.

[0238] In some examples, each node in ontology 760 can be associated with a set of words and/or phrases that are relevant to the property or actionable intent represented by the node. The respective set of words and/or phrases associated with each node can be the so-called "vocabulary" associated with the node. The respective set of words and/or phrases associated with each node can be stored in vocabulary index 744 in association with the property or actionable intent represented by the node. For example, returning to FIG. 7B, the vocabulary associated with the node for the property of "restaurant" can include words such as "food," "drinks," "cuisine," "hungry," "eat," "pizza," "fast food," "meal," and so on. For another example, the vocabulary associated with the node for the actionable intent of "initiate a phone call" can include words and phrases such as "call," "phone," "dial," "ring," "call this number," "make a call to," and so on. The vocabulary index 744 can optionally include words and phrases in different languages. 
[0239] Natural language processing module 732 can receive the token sequence (e.g., a text string) from STT processing module 730, and determine what nodes are implicated by the words in the token sequence. In some examples, if a word or phrase in the token sequence is found to be associated with one or more nodes in ontology 760 (via vocabulary index 744), the word or phrase can "trigger" or "activate" those nodes. Based on the quantity and/or relative importance of the activated nodes, natural language processing module 732 can select one of the actionable intents as the task that the user intended the digital assistant to perform. In some examples, the domain that has the most "triggered" nodes can be selected. In some examples, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) can be selected. In some examples, the domain can be selected based on a combination of the number and the importance of the triggered nodes. In some examples, additional factors are considered in selecting the node as well, such as whether the digital assistant has previously correctly interpreted a similar request from a user.

[0255] As described, intents may correspond to tasks requested by a user. Accordingly, identifying (e.g., determining) an intent may include identifying a task specified in the natural-language user input and/or inferring an intent corresponding to a requested task based on language and/or context of the natural-language user input. Intents may correspond to any type of tasks performed by a user device and, in particular, may correspond to tasks performed by one or more applications of a user device, as described in further detail below.

[0269] In some examples, identified intents and parameters are implemented as an intent object. When implemented as such, each intent object is an object (e.g., data structure, programming object) and corresponds to a respective intent. Each intent object may include one or more fields (e.g., instance variables) corresponding to one or more parameters, respectively. For example, an intent object corresponding to a ride-booking intent may be generated (e.g., instantiated)
[0274] In some examples, applications are identified according to the identified parameters. By way of example, based on a user input "Get me a black car to the airport," an intent to reserve a car using a ride-booking service and a parameter specifying a type of car (i.e. "black car") may be identified. Although several available applications may be configured to reserve a car generally, only those applications configured to reserve a "black car" may be identified. As another example, based on a user input "Send a message to Sam saying `Hello!`" Although several applications may be configured to send a message, only those applications having contact information for a contact Sam may be identified. 
[0390] In some examples, the one or more processing units 1508 is configured to receive (e.g., with the receiving unit 1510) an audio input including a natural-language user input; obtain (e.g., with the obtaining unit 1512) a text string from the natural-language user input; determine (e.g., with the determining unit 1514) an intent object of a set of intent objects based on the text string; determine (e.g., with the determining unit 1514) a software application associated with the intent object of the set of intent objects; provide (e.g., with the providing unit 1516) the intent object to the software application to cause the software application to perform a task associated with the intent object; receive (e.g., with the receiving unit 1510), from the software application, a result response indicating whether the task was successfully performed; and provide (e.g., with the providing unit 1516) an output indicating whether the task was performed.


The claim refers to “determining a user intent based on a natural language input”. Nothing in the claim refers to needing to user token sequences or the ontology described in the specification. Rather, at least claim 1 refers to any mechanism to determine a user intent from natural language input. Further an intent object is referred to as a data structure corresponding to 
In regard to Independent claim 1, Kannan teaches a non-transitory computer-readable storage medium storing one or more programs, the one or more programs including instructions, which when executed by one or more processors of an electronic device having a display, cause the electronic device (See fig. 8, cpu 810, memory 820,825 and devices 840-870; See also Fig. 9, Para 84-108) to: 
receive an audio input including a natural-language user input (See Para 31-32, 39-40, 66, 73). Kannan teaches receiving a natural language input. 
determine a user intent based on the natural-language user input; (Para 31, the digital sound input or text input is processed by natural language module 122 where input is compared to determine command most likely to match user intent where match can be based on matching criteria or statistical match). (See also Para 40).
identify, based on the determined user intent, an intent object of a set of intent objects, wherein the intent object is a data structure that corresponds to the determined user intent and that includes one or more data fields for one or more parameters associated with the determined user intent
Kannan teaches using a NLP process to identify or determine a “command” and infer an intent (Para 31) or a set of commands from an NLP input. A command(s) is interpreted as an “object (s)” because the commands of Kannan have a command data structure (Fig. 4) including, names, attributes and fields. Kannan shows commands are passed to an application and responses are received from an application (Para 65). This definition of an object, appears to be consistent with the 
Para 31, “For example, the digital personal assistant 120 can compare extracted text to a list of potential user commands to determine the command mostly likely to match the user's intent. The match can be based on statistical or probabilistic methods, decision-trees or other rules, other suitable matching criteria, or combinations thereof. The potential user commands can be native commands of the digital personal assistant 120 and/or commands defined in the command data structure 140. Thus, by defining commands in the command data structure 140, the range of tasks that can be performed on behalf of the user by the digital personal assistant 120 can be extended.”
Kannan further teaches the NLP engine that indicates (identifies) an application name or command from the input (Para 40) and where the control logic can also determine a task from the input (Para 41). The control logic 224 receives the “command” data structure 140 and other context information, as stated: 
“For example, the control logic 224 can analyze intermediate strings of the spoken command and attempt to match the strings to one or more applications defined in the command data structure 140. As another example, some partial command strings can be limited to a small set of applications defined in the command data structure 140, and the set of applications can be warmed up in parallel when there is a match on the partial command string. Specifically, the command data structure 140 may have only two applications with commands having the word "take," such as a camera application with a command "take a picture," and a memo application with a command "take a memo." The control logic 224 can begin warming up both the camera application and the memo application when the word "take" is recognized and then the memo application can be halted when the full command "take a picture" is recognized.” (Para 42).
“[0043] The spoken text may include contextual information and the control logic 224 can resolve the contextual information so that the user voice command is context-free. Contextual information can include a current location, a current time, an orientation of the computing device 130, and personal information stored in the personalized information store 226. The personal information can include: user-relationships such as a user's, spouse's, or child's name; user-specific locations such as home, work, school, daycare, or doctor addresses; information from the user's contact-list or calendar; the user's favorite color, restaurant, or method of transportation; important birthdays, anniversaries, or other dates; and other user-specific information. The user can give a command with contextual information and the control logic 224 can translate the command into a context-free command. For example, the user can give the command, "Bus-app, tell me the busses home within the next hour." In this example, the contextual information in the command is the current date and time, the current location, and the location of the user's home. “
“[0044] The control logic 224 can get current the current time from the OS kernel 210 which can maintain or have access to a real-time clock. The control logic 224 can get current location data for the computing device 130 from the OS kernel 210, which can get the current location data from a local component of the computing device 130. For example, the location data can be determined based upon data from a global positioning system (GPS), by triangulation between towers of a cellular network, by reference to physical locations of Wi-Fi routers in the vicinity, or by another mechanism. The control logic 224 can get the location of the user's home from the personalized information store 226. The personalized information store 226 can be stored in auxiliary or other non-volatile storage of the computing device 130. Thus, the control logic 224 can receive the personalized information via the OS kernel 210 which can access the storage resource (e.g., the personalized information store 226). When the contextual information can be resolved, the command can be translated to a context-free command. For example, if it is Friday at 6:00 p.m., the user is at 444 Main Street, and the user's home is 123 Pleasant Drive, then the context-free command can be "Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m. on Fridays." 
“[0045] The user command can be performed by the control logic 224 (such as when the command is a native command of the digital personal assistant 120), an application 230 installed on the computing device 130 (such as when the command is associated with the application 230), or the web service 162 (such as when the command is associated with the web service 162). The command data structure 140 can specify which commands are associated with which applications and whether the command can be performed in the foreground or the background. For example, the command data structure 140 can map user voice commands to functions supported by available third-party voice-enabled applications.”
As shown, Kannan at least derives an intent from the input, out of a set of intents and determines a command, where the command has a data structure with associated parameters and data fields (See Para 42-45). More specifically, Kannan shows the data structure includes data and parameters:   
[0060] FIG. 4 is an example of a command definition 400 conforming to a schema that can be used to create a data structure, such as the command data structure 140, for enabling an interface between a third-party application and the digital personal assistant 120. The command definition 400 can be written in various languages, such as Extensible Markup Language (XML) or a subset of XML that is defined by a schema. For example, the schema can define the structure of the command definition, such as the legal elements, the hierarchy of elements, the legal and optional attributes for each element, and other suitable criteria. The command definition 400 can be used by the digital personal assistant 120 to assist with parsing a user utterance into different components such as an application, a command or task, and a data item or slot, where the data item is optional. For example, the command "MovieAppService, add MovieX to my queue" can be parsed into an application ("MovieAppService"), a command ("Add"), and a data item ("MovieX"). The command definition 400 can include elements for defining an application name, tasks or commands of the application, alternative phrasing for natural language processing, and responses associated with different application states. 
[0061] One or more applications can be defined in the command definition 400. The applications can be third party or other applications that are installed on the computing device or web services. Information related to the application can be demarcated with an element defining the application. For example, the application name can be defined by an <AppName> element and the elements between the <AppName> elements can be associated with the leading <AppName> element. In the command definition 400, the application name is "MovieAppService," and the elements that follow the <AppName> element are associated with the "MovieAppService" application. 
[0062] Commands following the application name are the commands of the application. The commands can be identified with a <Command> element. Attributes of the command element can include a name (e.g., "Name") of the command and an activation type (e.g., "ActivationType") of the command. For example, the activation type can be "foreground" for commands that are to be launched in the foreground and the activation type can be "background" for commands that are to be launched in the background. The "ActivationType" attribute can be optional, with a default activation type being foreground. 
[0063] The <ListenFor> element can be nested within the <Command> element and can be used to define one or more ways in which the command can be spoken. Optional or carrier words can be provided as hints to the digital personal assistant 120 when performing natural language processing. Carrier words can be identified within square brackets: [ ]. Data items can be identified within curly brackets or braces: [ ]. In the command definition 400, there are generally two alternative ways to call the "Add" command as defined by the two <ListenFor> elements. For example, saying either "add MovieX to my queue" or "add MovieX to my MovieAppService queue" can be used to have the digital personal assistant 120 launch the "Add" command of the MovieAppService in the background. It should be noted that predefined phrases can be identified with the keyword "builtIn:" within a set of braces: [builtIn:<phrase identifier>]. 
 [0065] The <Response> element can be nested within the <Command> element and can be used to define one or more responses provided by the digital personal assistant 120 to the user. Each response is associated with a state of the application as defined by a "State" attribute. The states can be for final states, such as success and failure, or for intermediate states, such as progress. There can be multiple types of responses defined, such as <DisplayString> for displaying text on a screen, <TTSString> for text that will be spoken to the user, <AppDeepLink> for a deep link to a web-site, and <WebLink> for a less deep link to a web-site, for example. The responses defined by the <Response> element can be augmented with additional response information provided by the application. 

Therefore, as shown above and in a consistent manner as that has been defined the application Kannan, Kannan shows an “object” with a command data structure. The NLP process derives the intent from the input that corresponds with a command. The command and the data structure are sent to an application where the application responds with results. The NLP process of determining the command is interpreted as identifying an intent (e.g. to add a movie to device queue where the (command), and other commands (e.g. “add”) and (command) “movie service” where the command data structure includes data field (“Moviex”) or more data fields (Para 63) where said data structure can also include attributes such as a 
 Identify, based on the derived command , a software application for performing a task corresponding to the determined user intent and provide the command to the software application to cause the software application to perform the task corresponding to the determined user intent (Para 29, 33, 42, 45-47, command data logic includes the data structure including the identified function of an application that allows digital assistant to identify applications. Kannan additionally teaches the parsing of the NLP input can identify an application (Para 60-62) by name that are installed on the device associated with the intent to add a movie (Para 56) or open a camera (Para 42, 60-65).  
receive; from the software application, a response indicating whether the task was successfully performed and provide an output indicating whether the task was performed (see 24-26, 33-35, 52-54, 59, 69-71, 74 task successfully completed).  Kannan discloses the digital assistant receives input from the application as to the status of the task and provides a direct indicator of the task in the visually displays assistant (See fig, 2, 3). 
While Kannan expressly discloses deriving intent form the NLP input and then creating a command logic data structure with the stored intent, application attributes (names, etc) , and parameters (See command data structure 140, Fig. 4), Kannan however, does not specifically refer to the phrase an “intent object” as shown in the limitations:
Identify, based on the intent object, a software application for performing a task corresponding to the determined user intent and provide the intent object to the software application to cause the software application to perform the task corresponding to the determined user intent
Nonetheless, Pasupalak’ a NLP processing engine that derives intent embedded within a query which also populates a template object with the intent information and passes the object to a service (application) to complete a task (Para 6). Pasupalak’ teaches the input can be from a 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kannan and Pasupalak in front of them to modify the data structure of Kannan to be a specific software intent object, as disclosed in Pasupalak. The motivation to combine with Pasupalak with Kannan comes first from Kannan that teaches that the command structure executed by a digital assistant that could be written in “various” languages that include phrasing for mapping to an applications name, tasks or commands of one or more applications (Para 60- 61). Further, Pasupalak suggests the template object data structure can be written in other formats and can comprise additional information (Para 145) and the process of saving the intent can be as a software object representing the derived intent (Para 71) which is passed to an 
With respect to dependent claim 2, Kannan teaches the non-transitory computer-readable storage medium of claim 1, wherein: identifying a software application associated with the determined user intent comprises identifying a first parameter associated with an object(See Para 31-36 and 60-65).  However, Kannan does not specifically recite 
and providing the intent object to the software application to cause the software application to perform the task corresponding to the determined user intent  comprises providing the first parameter to the software application 
Nonetheless, Pasupalak’ a NLP processing engine that derives intent embedded within a query which also populates a template object with the intent information and passes the object to a service (application) to complete a task (Para 6). Pasupalak’ teaches the input can be from a speech recognition input. Pasupalak’ also teaches deriving commands from the input, as well as the intent (para 7). Pasupalak’ teaches the conversational agent receives the NLP input to perform a command where a command can include an action and at least one parameter and other data (Para 42-43, 45, 58). For example, the command “ I want to fly to san Francisco next Tuesday” which includes a travel command and destination data and date data (e.g. parameters). The commands are passed to applications (services) such as email, telephone, calendar, contacts, notes, etc. or other external services (Para 44). Thus, Pasupalak’ identifying and performing via a software application corresponding to the determined intent from the input (Para 45, e.g. draft an email) or zooming in on a photo. Pasupalak’ expressly teaches the NLP engine analyzes the query 302 to derive intent and commands (Para 61) and then passes the commands to the application (Para 66). Pasupalak’ teaches the NLP input query is broken in domain, subdomain, commands and tasks (or parameters) to which the derived intent is represented as a software object (template) (Para 71) (e.g. an intent object) and saving it. The query words are mapped to 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kannan and Pasupalak in front of them to modify the data structure of Kannan to be a specific software intent object, as disclosed in Pasupalak. The motivation to combine with Pasupalak with Kannan comes first from Kannan that teaches that the command structure executed by a digital assistant that could be written in “various” languages that include phrasing for mapping to an applications name, tasks or commands of one or more applications (Para 60- 61). Further, Pasupalak suggests the template object data structure can be written in other formats and can comprise additional information (Para 145) and the process of saving the intent can be as a software object representing the derived intent (Para 71) which is passed to an application to accomplish a user intent (Para 82) for the purposes of executing an intended task (e.g. chat, social, calendar, transit, music, search, etc.).  

With respect to dependent claim 3, Kannan teaches the non-transitory computer-readable storage medium wherein the natural-language user input is a first natural-language user input, and wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: provide a natural-language query based on the request; receive a second natural-language user input; identify the second parameter, wherein the second parameter is derived from the second natural-language 
However, Kannan does not specifically teach:
receive, from the software application, a request for a second parameter associated with the intent object;
Nonetheless, Pasupalak’ a NLP processing engine that derives intent embedded within a query which also populates a template object with the intent information and passes the object to a service (application) to complete a task (Para 6). Pasupalak’ teaches the input can be from a speech recognition input. Pasupalak’ also teaches deriving commands from the input, as well as the intent (para 7). Pasupalak’ teaches the conversational agent receives the NLP input to perform a command where a command can include an action and at least one parameter and other data (Para 42-43, 45, 58). For example, the command “ I want to fly to san Francisco next Tuesday” which includes a travel command and destination data and date data (e.g. parameters). The commands are passed to applications (services) such as email, telephone, calendar, contacts, notes, etc. or other external services (Para 44). Thus, Pasupalak’ identifying and performing via a software application corresponding to the determined intent from the input (Para 45, e.g. draft an email) or zooming in on a photo. Pasupalak’ expressly teaches the NLP engine analyzes the query 302 to derive intent and commands (Para 61) and then passes the commands to the application (Para 66). Pasupalak’ teaches the NLP input query is broken in domain, subdomain, commands and tasks (or parameters) to which the derived intent is represented as a software object (template) (Para 71) (e.g. an intent object) and saving it. The query words are mapped to commands and when the system does not understand the phrases then either a database can be accessed or the system engages in a dialogue to gather more information (See also 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kannan and Pasupalak in front of them to modify the data structure of Kannan to be a specific software intent object, as disclosed in Pasupalak. The motivation to combine with Pasupalak with Kannan comes first from Kannan that teaches that the command structure executed by a digital assistant that could be written in “various” languages that include phrasing for mapping to an applications name, tasks or commands of one or more applications (Para 60- 61). Further, Pasupalak suggests the template object data structure can be written in other formats and can comprise additional information (Para 145) and the process of saving the intent can be as a software object representing the derived intent (Para 71) which is passed to an application to accomplish a user intent (Para 82) for the purposes of executing an intended task (e.g. chat, social, calendar, transit, music, search, etc.).  

With respect to dependent claim 4, Kannan teaches the non-transitory computer-readable storage medium of claim 1, wherein the output indicates that the software application successfully performed the task (see 24-26, 33-35, 52-54, 59, task successfully completed).   
With respect to dependent claims 5-7, Kannan teaches non-transitory computer-readable storage medium, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: after providing the output, receive a second input; and in response to the second input, adjust an operation associated with the task and wherein adjusting an operation associated with the task 
However, Kannan does not specifically teach:
adjusting the intent object, wherein adjusting the intent object comprises adjusting a parameter of the intent object; and providing the adjusted intent object to the software application and adjusting the affordance of the task. 
Pasupalak’ a NLP processing engine that derives intent embedded within a query which also populates a template object with the intent information and passes the object to a service (application) to complete a task (Para 6) and adjusting the task through dialog (Para 78-101 and 138-152). Pasupalak’ teaches the input can be from a speech recognition input. Pasupalak’ also teaches deriving commands from the input, as well as the intent (para 7). Pasupalak’ teaches the conversational agent receives the NLP input to perform a command where a command can include an action and at least one parameter and other data (Para 42-43, 45, 58). For example, the command “ I want to fly to san Francisco next Tuesday” which includes a travel command and destination data and date data (e.g. parameters). The commands are passed to applications (services) such as email, telephone, calendar, contacts, notes, etc. or other external services (Para 44). Thus, Pasupalak’ identifying and performing via a software application corresponding to the determined intent from the input (Para 45, e.g. draft an email) or zooming in on a photo. Pasupalak’ expressly teaches the NLP engine analyzes the query 302 to derive intent and commands (Para 61) and then passes the commands to the application (Para 66). Pasupalak’ teaches the NLP input query is broken in domain, subdomain, commands and tasks (or parameters) to which the derived intent is represented as a software object (template) (Para 71) (e.g. an intent object) and saving it. The query words are mapped to commands and when the 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kannan and Pasupalak in front of them to modify the data structure of Kannan to be a specific software intent object, as disclosed in Pasupalak. The motivation to combine with Pasupalak with Kannan comes first from Kannan that teaches that the command structure executed by a digital assistant that could be written in “various” languages that include phrasing for mapping to an applications name, tasks or commands of one or more applications (Para 60- 61). Further, Pasupalak suggests the template object data structure can be written in other formats and can comprise additional information (Para 145) and the process of saving the intent can be as a software object representing the derived intent (Para 71) which is passed to an application to accomplish a user intent (Para 82) for the purposes of executing an intended task (e.g. chat, social, calendar, transit, music, search, etc.).  

With respect to dependent claim 8, Kannan teaches the non-transitory computer-readable storage medium wherein the output indicates that the software application failed to perform the task (See Para 59, failed to complete the task). 
With respect to dependent claim 9, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: after providing the output, receive a third input; and in response to the third input, provide another object to the software application to cause the software application to perform a task associated with the another object (See Kannan where the user can provide more 
However, Kannan does not specifically teach:
an intent object.
Nonetheless, Pasupalak’ a NLP processing engine that derives intent embedded within a query which also populates a template object with the intent information and passes the object to a service (application) to complete a task (Para 6) and subsequently providing additional tasks (See multiple conversations Para 153-187).  Pasupalak’ teaches the input can be from a speech recognition input. Pasupalak’ also teaches deriving commands from the input, as well as the intent (para 7). Pasupalak’ teaches the conversational agent receives the NLP input to perform a command where a command can include an action and at least one parameter and other data (Para 42-43, 45, 58). For example, the command “ I want to fly to san Francisco next Tuesday” which includes a travel command and destination data and date data (e.g. parameters). The commands are passed to applications (services) such as email, telephone, calendar, contacts, notes, etc. or other external services (Para 44). Thus, Pasupalak’ identifying and performing via a software application corresponding to the determined intent from the input (Para 45, e.g. draft an email) or zooming in on a photo. Pasupalak’ expressly teaches the NLP engine analyzes the query 302 to derive intent and commands (Para 61) and then passes the commands to the application (Para 66). Pasupalak’ teaches the NLP input query is broken in domain, subdomain, commands and 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kannan and Pasupalak in front of them to modify the data structure of Kannan to be a specific software intent object, as disclosed in Pasupalak. The motivation to combine with Pasupalak with Kannan comes first from Kannan that teaches that the command structure executed by a digital assistant that could be written in “various” languages that include phrasing for mapping to an applications name, tasks or commands of one or more applications (Para 60- 61). Further, Pasupalak suggests the template object data structure can be written in other formats and can comprise additional information (Para 145) and the process of saving the intent can be as a software object representing the derived intent (Para 71) which is passed to an application to accomplish a user intent (Para 82) for the purposes of executing an intended task (e.g. chat, social, calendar, transit, music, search, etc.).  

With respect to dependent claim 11, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium (See Para 42, the phrase “take” is the same or alternatively (Para 56) the intent as “add” with parameter Movie X. Alternatively, as shown in Pasupalak Para 135 as multiple parameters are added to the object. 
dependent claim 12, Kannan does not specifically teach the non-transitory computer-readable storage medium of claim 1, wherein providing an output indicating whether the task was performed comprises: receiving, from the software application, a set of view controller parameter values; and providing the output according to the set of view controller parameter values. However, it would have been obvious to the skilled artisan prior to the effective date of the invention in view of Pasupalak  because Pasupalak  teaches display parameters the conversational app uses can be adjusted for the display of sound, video, image and text (Para 259) so as present responses to user queries. 
With respect to dependent claim 13, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: receive a plurality of terms from another electronic device, wherein receiving a natural-language user input comprises receiving a natural-language user input including a term of the plurality of terms, and wherein identifying a software application associated with the intent object of the set of intent objects comprises identifying the software application based on the term of the plurality of terms (See Para  24-26, 33-35, 52-54, 59, 69-71, 74, and  100-103). 
With respect to dependent claim 14, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium wherein identifying an object of a set of objects comprises identifying the intent object of the set of intent objects based on a type of the electronic device. (See identified intent Para 31, 42, 63, add movie is intent and 77, carrier words as intent). Kannan teaches identifying a command data structure or object that is a command in a list of commands. Kannan shows mapping the data structure of the input derived from the NLP input (Para 60-65). Kannan teaches from the input, identifying the app from the command, as software on the device or on server (Para 68). Kannan teaches each application would have a command definition , thus a list of objects would be stored and where the device type is considered (Para 100-103).  

an intent object based on the device type.
Nonetheless, Pasupalak’ a NLP processing engine that derives intent embedded within a query which also populates a template object with the intent information and passes the object to a service (application) to complete a task (Para 6) and subsequently providing additional tasks (See multiple conversations Para 153-187) and where the device capabilities are considered (Para 262).  Pasupalak’ teaches the input can be from a speech recognition input. Pasupalak’ also teaches deriving commands from the input, as well as the intent (para 7). Pasupalak’ teaches the conversational agent receives the NLP input to perform a command where a command can include an action and at least one parameter and other data (Para 42-43, 45, 58). For example, the command “ I want to fly to san Francisco next Tuesday” which includes a travel command and destination data and date data (e.g. parameters). The commands are passed to applications (services) such as email, telephone, calendar, contacts, notes, etc. or other external services (Para 44). Thus, Pasupalak’ identifying and performing via a software application corresponding to the determined intent from the input (Para 45, e.g. draft an email) or zooming in on a photo. Pasupalak’ expressly teaches the NLP engine analyzes the query 302 to derive intent and commands (Para 61) and then passes the commands to the application (Para 66). Pasupalak’ teaches the NLP input query is broken in domain, subdomain, commands and tasks (or parameters) to which the derived intent is represented as a software object (template) (Para 71) (e.g. an intent object) and saving it. The query words are mapped to commands and when the system does not understand the phrases then either a database can be accessed or the system engages in a dialogue to gather more information (See also Para 83-101, determining). Such information is stored in the template (intent) object (Para 75-82), to which the object is passed to a software application (Para 82) to accomplish the intent. Pasupalak’ teaches the services manager interfaces with (services or applications, see Para 44 also) to perform the requested command based on the filled template or information from the NLP input (Para 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kannan and Pasupalak in front of them to modify the data structure of Kannan to be a specific software intent object, as disclosed in Pasupalak. The motivation to combine with Pasupalak with Kannan comes first from Kannan that teaches that the command structure executed by a digital assistant that could be written in “various” languages that include phrasing for mapping to an applications name, tasks or commands of one or more applications (Para 60- 61). Further, Pasupalak suggests the template object data structure can be written in other formats and can comprise additional information (Para 145) and the process of saving the intent can be as a software object representing the derived intent (Para 71) which is passed to an application to accomplish a user intent (Para 82) for the purposes of executing an intended task (e.g. chat, social, calendar, transit, music, search, etc.).  
 
With respect to dependent claims 15-16, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: identify a plurality of candidate parameters associated with the intent object; and provide the plurality of candidate parameters to the software application (Para 55 , as a list of items for the candidate task and Para  56, as Movie X 1, Movie X 2, Movie X 3).  In the alternative, Pasupalak Para 69-111 teaches determining candidate parameters through additional dialog with the user and populating the template with the additional parameters and suggesting keywords or parameters to the user  
With respect to dependent claims 17-18, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium of claim 1, wherein providing the intent object to 
With respect to dependent claim 19, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: receive, from the software application, a request for a parameter associated with the object; identify, using the electronic device, a natural-language query based on the request, wherein the natural-language query is associated with the software application and the parameter; provide the natural-language query; receive a fourth user input; identify the parameter based on the fourth user input; and provide the parameter to the software application (See Kannan where the user can provide more than one input command to cause more than one application at a time to open or perform a task or can sequence one task after another, thus provides a third, fourth or nth number of tasks to complete. (Para 29, 42-46).
However, Kannan does not specifically teach:
an intent object.
Nonetheless, Pasupalak’ a NLP processing engine that derives intent embedded within a query which also populates a template object with the intent information and passes the 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kannan and Pasupalak in front of them to modify the data structure of Kannan to be a specific software intent object, as disclosed in Pasupalak. The motivation to combine with Pasupalak with Kannan comes first from Kannan that teaches that the 
 
With respect to claim 20, claim 20 refers to a method comprising a set of steps arranged in a substantially similar manner as that of claim 1, thus is rejected along the same rationale. 
With respect to claim 21, claim 21 refers to a device comprising memory, a display and a processor executing instructions in a set of steps arranged in a substantially similar manner as that of claim 1, thus in further view of the following is rejected along the same rationale. (See Kannan fig. 8, cpu 810, memory 820,825 and devices 840-870; See also Fig. 9, Para 84-108)

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179